PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/053,036
Filing Date: 14 Oct 2013
Appellant(s): O'Hara et al.



__________________
Dina Blikshteyn
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/18/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated 6/2/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
On page 7 of the Appeal Brief, Appellant argues, ‘“As an initial matter, the claims do not recite “determining a present value of a future cost of retirement” or “determining a future cash flow.” In fact, neither of these two limitations are recited in any claims. Further, neither of these two alleged abstract ideas have any support in current PTO Guidance as being a “fundamental business practice,” as alleged by the Office. Because the Office has not identified an abstract idea that the claims allegedly recite, the Office’s entire patent eligibility analysis is based on the wrong abstract idea.”’ Examiner respectfully disagrees.  
As stated in the 35 U.S.C. 101 rejection of the Final Office Action dated 6/2/2020, the claims are directed to a method (i.e. process) for determining a present value of a future cost of retirement which is financial risk management and planning and therefore a fundamental economic practice falling under the enumerated abstract idea grouping of “Certain Methods of Human Activity”.  Referring to independent claim 1, independent claims 11 and 16 being similar, it is clear that the claims recite this abstract idea as follows: “A method for determining a future cost of retirement fund from an index level of a future cost of retirement index that tracks a present value of a future cost of a retirement cash flow, the method comprising: determining, by a processor, a set of periodic cash flows from a plurality of securities over an period beginning on an investment date when a future cost of retirement fund shares are purchased and ending on a redemption date when shares in the future cost of retirement fund are converted to an annuity, the set of periodic cash flows providing a periodic income comprising a plurality of payments starting from a future investment date and continuing until an end date, the end date determined according to a mortality rate; determining, by the processor, a yield curve that models growth in a value of at least one security in the plurality of securities from the investment date to the redemption date; determining, by the processor, a discount function based on the determined yield curve by applying a risk charge corresponding to a shift in the mortality rate; applying, by the processor, the discount function to the set of periodic cash flows to determine a net present value of the set of periodic cash flows; setting, by the processor, the index level of the future cost of retirement index based on the determined net present value of the set of periodic cash flows; determining, using the processor, a second plurality of securities and corresponding weight of each security in the second plurality of securities for inclusion in the future cost of the retirement index, wherein the second plurality of securities achieve the index level of the future cost of the retirement index; and generating, using the processor, the future cost of retirement fund that includes a third plurality of securities that have characteristics of the second plurality of securities in the future cost of the retirement index and an approximate investment return of the second plurality of securities.”  Examiner has bolded and italicized the explicit language in the claim that is directed to the abstract idea identified.  Furthermore, Appellant’s statement in the Appeal Brief, on page 3, reads ‘“The claimed embodiments are directed to generating “the future cost of retirement fund” from “the future cost of retirement index” where the future cost of retirement index is generated first. The future cost of retirement index represents “an expected Id. at ¶ 8. Determining the future cost of retirement index is beneficial “because it provides a way for an investor to quantify the present cost of funding a secure future income for retirement.” Id. at ¶ 117. Importantly, the further cost of retirement index determines the cost of retirement more effectively and based on better data than what is typically available to an individual retiree.”’ which makes it expressly clear that Appellant is solving a retirement planning problem which is determining a future cost of an income stream and therefore an abstract idea.
On page 8 of the Appeal Brief, Appellant argues, “The claims are integrated into a practical application because the claims recite an improvement to a technology or technical field. Here the claims recite an improvement to data-based predictions in financial technology and specifically an improved technique for using data to unconventionally predict a future monetary need by “generating ... the future cost of retirement fund.” See claim 1.”  On page 11, Appellant argues “Another consideration indicating that the claims integrate an abstract idea into a practical application is whether the claims transform or reduce an article into a different state or thing. See Bilski v. Kappos, 561 U.S. 593, 658 (2010), M.P.E.P.§ 2106.05(c).”  Further, on page 12, Appellant argues ‘“The Office alleges that “there is nothing in the claimed limitations which impose any meaningful limits on practicing the abstract idea.” Office Action at 8. This is incorrect because the claims are limited to financial technology and even more specifically to retirement funds. The claims are further limited from general economic concepts such as an index, a fund, or trading. For example, the claims, wherein viewed as an ordered combination, are limited to a specific implementation for generating a “future cost of retirement fund” from a 
	The claims recite one additional element, i.e. a processor, defined by the specification in paragraphs [0062-0063] as any type of commercially available, off-the-shelf, generic computer element, programmed to carry out the claimed steps of determining, determining, determining, applying, setting, determining and generating.  This additional element is recited at a high level of generality such that it merely amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f).  Simply implementing the abstract idea of determining a present value of a future cost of retirement, even if this abstract idea is represented by a “future cost of retirement fund” which is clearly a set of investment securities, is not a practical application of said abstract idea.  The additional element does not impose any meaningful limit on practicing the abstract idea.
	 Examiner does not agree that ‘“…the claims transform the “a set of periodic cash flows from a plurality of securities over an investment period” - a particular article in the first element of claims - into a “future cost of retirement fund” that includes different “securities” - a different state or thing.”’  MPEP 2106.05(c) states “It is noted that while the transformation of an article is an important clue, it is not a stand-alone test for eligibility.”  Manipulating data, i.e. a plurality of cash flows, into a “retirement fund” that includes different “securities” is not a particular transformation.  Securities, in all forms disclosed by Appellant’s specification, see at least paragraphs [0045] and [0050], are merely well-known financial products which are intangible agreements in the form of contracts.  MPEP 2106.05(c) further states ‘“Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).”’  Appellant’s claimed invention merely manipulates and organizes data to solve the business problem of “….quantify the present value of future income” and “…quantify the present cost of funding a secure future income for retirement”, see paragraph [0008] of the specification, and is therefore not indicative of integration into a practical application.
	The October 2019 Update: Subject Matter Eligibility with respect to Step 2A Prong Two, discloses, “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.”  Again, Appellant’s invention is applying a series of steps on a generic computing element and merely leveraging a computer as a tool to perform the abstract idea.  The “financial technology” is merely a generic, off-the-shelf computer suitably programmed to perform the abstract idea.
On pages 13-14 of the Appeal brief, Appellant argues that the claims are directed to an inventive concept when taken in combination. Further, Appellant argues ‘“…the claims do not preempt all ways of generating a retirement income or the future cost of retirement funds. Rather, the claims provide a specific, discrete implementation of the alleged abstract idea for determining “the future cost of retirement” from the “future cost of retirement index,” where “the future cost of retirement index” is determined first.”’  On page 17 Appellant states ‘“Similarly, to Bascom, the claims here, when viewed as an ordered combination, even if implemented by a “processor” recite an inventive concept for “generating ... the future cost of retirement fund” from “the future cost of 
	The additional element, beyond the series of steps reciting the abstract idea, is a generic processor suitably programmed to perform the determining, determining, determining, applying, setting, determining and generating steps.  Merely applying the abstract idea on a computer is not an inventive concept, i.e. not significantly more.  The steps are considered a commonplace business method or mathematical algorithm being applied on a general purpose computer, see MPEP 2106.05(f)(2), a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  
The Supreme Court, in Alice Corp., cautioned that merely limiting the use of an abstract idea “to a particular technological environment” or implementing the abstract idea on a “wholly generic computer” is not sufficient as an additional feature to provide “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp., 134 Supreme Court. at 2358 (citations omitted). Preemption is not a stand-alone test and concerns have been addressed by the Examiner through the application of the two-step framework. Appellant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without elements providing significantly more recited in the claim. In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea. Similarly, in Alice, the computer system was specifically programmed to execute the specifically claimed steps as is the case here. The issue is whether buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1345 (Fed. Cir. 2013) (generating tasks in an insurance organization). The Ultramercial decision makes it clear that Patent Owner's arguments regarding pre-emption "are not a substitute for the proper two-part test under Alice". 
As stated in the Final Office Action dated 6/2/2020, the Examiner does not agree that the claims of the instant case are similar to those of Bascom. In Bascom, the claims describe a filtering system by providing customized filters at a remote server. Also, another group of claims describes a hybrid filtering scheme implemented on the ISP server comprised of a master-inclusive list, an individual-customizable set of exclusive lists, and an individual-customizable set of inclusive lists. The focus of the claims in Bascom is on the specific asserted improvement in filtering technology by providing individually customizable filtering at the remote ISP server by taking advantage of the technical capability of certain communication networks. The claims in Bascom achieve other benefits over conventional filtering by providing Internet-content filtering in a manner that can be customized for a person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user, and structuring a filtering scheme not just to be effective, but also to make user-level customization administrable as users are added instead of becoming intractably complex. Appellant’s claims do not involve any improvements to another technology, technical field, or improvements to the Bascom was a technological solution to a technological problem (using an improved filtering technology rather than using conventional filtering technology) while Appellant’s invention is a series of steps to provide a business solution, i.e. see paragraph [0009], “Embodiments of these Funds permit an investor to accumulate funds that approximate an amount needed to purchase, at a future time, a defined income stream for life” to a problem rooted in the abstract idea of determining a present value of a future cost of retirement. The arrangement of allowing the processor to determine periodic cash flows, determine a yield curve, determine a discount function, apply the discount function, set the index level value, determine a plurality of securities, thereby generating a retirement fund, is an improvement in the business process of financial risk management and retirement planning. There are no improvements to another technology, technical field, or improvements to the functioning of the processor itself. 
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered to be a business solution, using computers, to a problem of determining a present value of a future cost of retirement. The alleged benefits that Appellant touts are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed above, the components of the instant system, when taken alone, each execute in a SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “processor” is somehow made more efficient or that the manner in which this element carries out its basic functions is otherwise improved in any way. The alleged advantages that Appellant touts do not concern an improvement in computer capabilities but instead relate to an alleged improvement in determining a present value of a future cost of retirement, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer, i.e. processor, is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For the above reasons, it is believed that the rejection should be sustained.

Respectfully submitted,
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/4/2021

Conferees:
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        March 8, 2021

/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an